IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN RE HAPPY CHILD                             §   No. 25, 2021
WORLD, INC.                                   §
                                              §   Court Below—Court of Chancery
                                              §   of the State of Delaware
                                              §
                                              §   Consol. C.A. No. 3402 VCS

                                 Submitted: March 26, 2021
                                  Decided: April 14, 2021

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                           ORDER

         After consideration of the notice to show cause and the response, it appears to

the Court that:

         (1)    On January 25, 2021, Boraam Tanyous filed a pro se notice of appeal

on behalf of Happy Child World, Inc. from the Court of Chancery’s post-trial

opinion and order resolving consolidated breach of fiduciary duty and appraisal

actions.1 The Chief Deputy Clerk directed Tanyous to have counsel enter an

appearance on behalf of Happy Child World by February 19, 2021 or a notice to

show cause would issue. On February 19, 2021, Tanyous requested an extension

until March 12, 2021 to find counsel, which the Court granted.

         (2)    After counsel failed to enter an appearance by March 12, 2021, the

Chief Deputy Clerk issued a notice directing Tanyous to show cause why this appeal


1
    In re Happy Child World, Inc., 2020 WL 5793156 (Del. Ch. Sept. 29, 2020).
should not be dismissed for his failure to have counsel enter an appearance on behalf

of Happy Child World. In response to the notice to show cause, Tanyous lists the

Delaware attorneys he unsuccessfully contacted and argues the merits of the appeal.

         (3)   We conclude that this appeal must be dismissed. “In Delaware, a

corporation can act before a court only though an agent duly licensed to practice

law.”2     This Court “may not entertain an appeal by a corporation where the

corporation is not represented by counsel.”3 No counsel has entered an appearance

on behalf of Happy Child World in this appeal.

         NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that this appeal is DISMISSED.

                                          BY THE COURT:

                                          /s/ James T. Vaughn, Jr.
                                          Justice




2
 Parfi Holding AB v. Mirror Image Internet, Inc., 2009 WL 189862, at *1 (Del. Jan. 12, 2009).
3
 Evergreen Waste Servs. v. Unemployment Ins. Appeal Bd., 2011 WL 2601600, at *1 (Del. June
30, 2011).
                                             2